DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11 are currently pending and under examination, of which claims 1, 8, 9, and 11 are independent claims. Claims 1-9 were amended in the Amendment filed on February 23, 2022, claim 10 was cancelled, and new claim 11 was added. 

Response to Amendment
The Amendment to Non-Final Office Action, filed on February 23, 2022, is fully responsive.
Applicant’s arguments with respect to FIG. 1 have been considered.  The objection to the Drawings is hereby withdrawn.
Applicant’s amendments to the abstract have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the means-plus-function interpretation under 35 USC 112(f) previously set forth.

Response to Arguments
Applicant’s arguments with respect to the obviousness rejections under 35 USC 103 of the independent claims 1, 8, 9, and 11 have been considered but are moot because the arguments 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The disclosure does not provide adequate structure support to the amended features of “the suction member is located closer to the nozzle than the ejection-amount adjusting mechanism in the first channel”.  It is respectfully noted that the Amendment does not refer with particularity to at least one portion of the Specification that offers support for the amended recitation.  Rather, a general statement is made that the Specification offers such support.  The Examiner respectfully disagrees.
Upon review of the Specification, as published, Paragraphs [0034], [0035], [0048], [0058], [0060], [0086], [0096], [0100], [0102], [0104], and [0108] refer to the suction section.  However, nowhere in any of these paragraphs is there any description or indication of the relative position of the suction section with respect to the nozzle and the ejection-amount adjusting mechanism.  FIGS. 1-11 are equally devoid of any illustration that a person of ordinary and the ejection-amount adjusting mechanism.  As explained in MPEP 2125, unless the disclosure or the drawings indicate that the drawings are to scale, one cannot rely on amendments or argumentation to associated with the location of one structural element with respect to another. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. “[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.”).  The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Appropriate correction through claim amendment is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US Patent Publication No. 2019/0118258 A1) (“Sachs”) in view of Elgar et al. (US Patent Publication No. 2018/0281284 A1) (“Elgar”) and further in view of Ma (CN108032519A) (“Ma”).
Regarding independent claim 1, Sachs teaches:
A three-dimensional shaping apparatus comprising: Sachs: Paragraph [0065] (“In general, the additive manufacturing system may include a three-dimensional printer 101 (or simply printer 101) that deposits a metal, metal alloy, metal composite or the like using fused filament fabrication or any similar process.”)
a melting section configured to melt a material into a shaping material; Sachs: Paragraph [0065] and FIG. 1 (“In general, the printer 101 may include a build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110.”) Sachs: Paragraph [0088] (“It will be understood that the heating system 306 may also or instead be configured to provide additional thermal control, such as by locally heating the build material 310 where it exits the nozzle 302 or fuses with a second layer 392 of previously deposited material, or by heating a build chamber or other build environment where the nozzle 302 is fabricating an object.”) [The heating system reads on “a melting section”.]
a first channel through which the shaping material flows; Sachs: Paragraph [0047] and FIG. 3 (“In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) Sachs: Paragraph [0085] (“FIG. 3 shows an extruder 300 for a three-dimensional printer. In general, the extruder 300 may include a nozzle 302, a nozzle bore 304, a heating system 306, and a drive system 308 such as any of the systems described herein, ... In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and [The feed path 305 reads on “a first channel”. As shown in FIG. 3, the feed path 305 is in communication with the heating system 306.]
a nozzle communicating with the first channel and configured to eject the shaping material; Sachs: Paragraph [0085] [As described above.] Sachs: Paragraph [0072] (“Any heating system 106 or combination of heating systems suitable for maintaining a corresponding working temperature range in the build material 102 where and as needed to drive the build material 102 to and through the nozzle 110 may be suitably employed as a heating system 106 as contemplated herein.”)
…
a shaping table on which the shaping material ejected from the nozzle is stacked; Sachs: Paragraph [0065] (“By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116.”) [The build plate reads on “a shaping table”.]
a moving mechanism configured to change relative positions of the nozzle and the shaping table; Sachs: Paragraph [0073] (“The robotics 108 may include any robotic components or systems suitable for moving the nozzles 110 in a three-dimensional path relative to the build plate 114 while extruding build material 102 to fabricate the object 112 from the build material 102 according to a computerized model of the object.”) [The robotics including the robotic components to move the nozzles reads on “a moving mechanism”.]
a memory configured to store a program; and Sachs: Paragraph [0079] (“In general, build path instructions 122 or other computerized model of the object 112 may be stored in a database 120 such as a local memory of a computing device used as the control system 118, or a remote database accessible through a server or other remote resource, or in any other computer-readable medium accessible to the control system 118.”)
a processor configured to execute the program so as to control the melting section, … the moving mechanism,… to shape a three-dimensional shaped object in a shaping region of the shaping table, wherein Sachs: Paragraph [0046] and FIG. 1 (“In general, a printer 101 may include a multi-phase metallic build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110. By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116. In general, a control system 118 may manage operation of the printer 101 to fabricate the object 112…”) Sachs: Paragraph [0073] [As described above.] Sachs: Paragraph [0074] (“The robotics 108 may position the nozzle 110 relative to the build plate 114 by controlling movement of one or more of the nozzle 110 and the build plate 114.”) [The control system reads on “a processor” and the heating system reads on “the melting section”.  The control system controlling the robotic components for moving the nozzles reads on “to control the melting section,…the moving mechanism”.  The controlling of the robotics by the control system for moving the fabrication relative to the build plate reads on “to shape a three-dimensional shaped object in a shaping region of the shaping table”.] 
within a period in which the three-dimensional shaped object is shaped, the processor is configured to control …to stop the ejection of the shaping material from the nozzle and, thereafter, prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, control the melting section … to execute material purge processing for discharging the shaping material remaining in the melting section to a region different from the shaping region, and... Sachs: Paragraphs [0046], [0072], and [0073] [As described above.] Sachs: Paragraph [0121] (“…nozzle service generally involves stopping extruding 204 the build material, and stopping moving 206 nozzle by the robotics, followed by a relative motion of the nozzle 807 away from the object 809 being fabricated, and, as shown in FIG. 8, to a service area 818. In this way, any material ejected from the nozzle during the service does not form part of or foul the printed object or objects 809.”) Sachs: Paragraph [0152] (“Another nozzle servicing procedure, shown at 1600 schematically in flow chart form in FIG. 16 may rely on heating 1602 the extrusion nozzle 302 to a servicing temperature above the operating temperature at which the build material is typically extruded... Following a step of maintaining a dwell time 1604 at such an elevated servicing temperature, the nozzle temperature can then be reduced 1606 back to the operating temperature, and printing may resume. This servicing procedure may also be combined with an extrusion step 1608, to purge out or replace the material contained in the nozzle with fresh build material. Typically, the purging extrusion step would be conducted after moving the nozzle away from the object build area, to the service area GG18, so that the object is not fouled by the purged material.”) [The servicing procedure reads on “prior to resumption of the ejection of the shaping material from the nozzle to the shaping region”.  The control system controlling the nozzle to stop extruding reads on “the processor is configured to control … to stop the ejection of the shaping material from the nozzle”. During the purging extrusion step of the servicing procedure, the control system managing the printer including the heating system and controlling the nozzle to purge out the material in the nozzle with fresh material away from the object build area reads on “to execute material purge processing for discharging the shaping material remaining in the melting section to a region different from the shaping region”.]
Sachs does not expressly teach “an ejection-amount adjusting mechanism” and “a suction member” as recited in claim 1.  However, Elgar describes three-dimensional (3D) printing systems, apparatuses, software, and methods for the production of at least one requested 3D object. Elgar teaches:
an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; Elgar: Paragraph [0147] and FIG. 3 (“In some examples, the pre-transformed material conveyor system may comprise a plurality of material conveying channels (e.g., including … 370, 372, and/or 374). At least two of the plurality of material conveying channels may be of the same characteristics... The material conveying channel may convey pre-transformed material to one or more components of the pre-transformed material conveyor system. In some examples, the material conveying channel may be coupled to … the layer dispensing mechanism... The channel (e.g., …material conveyance channel may be a tube, hose, tunnel, duct, chute, or conduit). The pre-transformed material conveyor system may comprise one or more valves. A valve may be coupled to a material conveying channel ... For example, FIG. 3 shows examples of material conveying channel valves (e.g., denoted by a white circle comprising an X) …”) [At least one of the valves read on “an ejection-amount adjusting mechanism”.]
…
a processor configured execute the program so as to control the melting section, the ejection-amount adjusting mechanism, the moving mechanism, … to shape a three-Elgar: Paragraph [0053] (“In some embodiments, the one or more controllers are configured to direct the first valve of the inlet port to open to facilitate the flow of the remainder of the pre-transformed material upon the disposal of the cartridge in (A).”) Elgar: Paragraph [0154] (“The material port may allow removal of pre-transformed material from the container. The material port may be operatively coupled to a valve. The valve may facilitate insertion and/or removal of material. The valve may facilitate (e.g., control) a flow of material. The valve may be controlled manually and/or automated. The valve may be in operation during, before, and/or after 3D printing. The valve may be in operation during, before, and/or after operation of the pre-transformed material conveyor system. The valve may be any valve described herein.”) Elgar: Paragraph [0257] (“For example, the controller may command a material inlet valve (e.g., to the sieve assembly), a material removal valve, and a material outlet valve (e.g., to a storage container) to open and/or close.”) [The controller directing at least one of the valves reads on “a processor configured execute the program so as to control…the ejection-amount adjusting mechanism”.]
…
wherein within a period in which the three-dimensional shaped object is shaped, the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and, Elgar: Paragraphs [0053] and [0154] [As described above.] Elgar: Paragraph [0037] (“In some embodiments, the at least one controller is programmed to direct recycling of the excess material to be continuous during the printing. In some embodiments, the at least one controller is programmed to direct recycling of the excess material to form a recycled pre-transformed material, and to direct use of the recycled pre-transformed material during the printing of the three-dimensional object and/or during a [The controller controlling the material removal valve and/or the outlet valve after 3D printing operation reads on “within a period in which the three-dimensional shaped object is shaped”. The controller controlling the material removal valve and/or outlet valve to close to stop flow of material after 3D printing reads on “the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle”.]  
thereafter, prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, control the melting section and the ejection-amount adjusting mechanism to execute material purge processing for discharging the shaping material remaining in the melting section to a region different from the shaping region. Elgar: Paragraphs [0154] and [0257] [As described above.] Elgar: Paragraph [0240] (“An atmosphere of the sieve assembly may be purged following an opening and/or closure of one or more (e.g., material and/or gas channel) valves.”) [The controlling of the valve to remove material before 3D printing reads on “prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, control the melting section and the ejection-amount adjusting mechanism to execute material purge”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs and Elgar before them, to include the ejection-amount adjusting mechanism because the references are in the same field of endeavor as the claimed invention and they are focused on 3D printing while producing a small amount of waste material.
Elgar: Paragraph [0006]
Sachs and Elgar do not expressly teach “a suction member” as recited in claim 1.  However, Ma describes a kind of 3D printing nozzle component and 3D printer. Ma teaches:
a suction member configured to suck the shaping material in the first channel; Ma: Page 5, eight paragraph (“For the printed material in storage bin 1 to be pushed in printing head 5.Driving mechanism 2 includes motor 21 and helical blade 22；Electricity Machine 21 is connected with one end of helical blade 22, and for driving helical blade 22 to rotate, the printed material in storage bin 1 is pushed To printing head 5.”) [The material from the driving mechanism is driven by the helical blade 22 down the storage bin (which reads on “the first channel”), which reads on “a suction member configured to suck the shaping material”.]
…
a processor …to control…the suction member to shape a three-dimensional shaped object in a shaping region of the shaping table,… Ma: Page 2, third paragraph (“After printer is connected with computer, " printed material " is stacked up can from level to level by computer  Ma: Page 5, seventh paragraph (“Printed material is entered in storage bin 1 after guiding the guiding function of cylinder 4 by conveying mouth 3, and motor 21 drives spiral shell Bolt blade rotates, and helical blade 22 pushes to the printed material in storage bin 1 in printing head 5, and printing head 5 is flat in printing It is mobile above platform, so as to fulfill uninterrupted printing.”)
…
the suction member is located closer to the nozzle than the ejection-amount adjusting mechanism in the first channel. Ma: Page 5, eight paragraph and FIG. 2 (“Driving mechanism 2 is connected with storage bin 1, For the printed material in storage bin 1 to be pushed in printing head 5. Driving mechanism 2 includes motor 21 and helical blade 22; Electricity Machine 21 is connected with one end of helical blade 22, and for driving helical blade 22 to rotate, the printed material in storage bin 1 is pushed To printing head 5… The upper end of helical blade 22 is located at the middle part of storage bin 1; …Conveying mouth 3 Positioned at the top of helical blade 22. The upper end of printing head 5 is connected with the lower end of storage bin 1.Helical blade 22 is shaftless screw Blade 22.”) [The helical blade 22 reads on “the suction member”, the driving mechanism reads on “the ejection-amount adjusting mechanism”, and the storage bin reads on “the first channel”.  As described, the helical blade 22 is from the middle part of the storage bin to the printing head 5 and, therefore, the helical blade 22 is closer to the printing head which reads on “the suction member is located closer to the nozzle than the ejection-amount adjusting mechanism”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs, Elgar, and Ma 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve pushing efficiency of the material during printing, smooth push of the material, and push effect would be good. Ma: Page 4, sixth and tenth paragraphs, and Page 5, first paragraph.
Regarding claim 3, Sachs, Elgar, and Ma teach all the claimed features of independent claim 1 from which claim 3 depends. Sachs further teaches:
The three-dimensional shaping apparatus according to claim 1, further comprising 
a purge-material supplying mechanism configured to supply a purge material to the melting section, Sachs: Paragraph [0047] (“…a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) Sachs: Paragraph [0188] (“The second technique 2700 to achieve a liquid fraction sufficiently high for extrusion at the operating temperature is describe schematically in flow chart form in FIG. 27. This technique deliberately shifts the material composition in the nozzle by adding a treatment of material with a composition that is different from the build material composition and that is chosen such that it increases the liquid fraction at the operating temperature to a level close to or above the one expected for the build material composition. Such treatment material may beneficially be added in solid form, such as pellet, shot or relatively short length of wire. At the operating temperature, the material inside the nozzle may then be purged by feeding new build material of the normal build material composition into the nozzle.”) [The source reads on “a purge-material supplying mechanism”.]
wherein in the material purge processing, the processor is configured to control the moving mechanism and the purge-material supplying mechanism to supply the purge material to the melting section and discharge, using the purge material, the shaping material remaining in the melting section to the region different from the shaping region. Sachs: Paragraphs [0046], [0073], and [0074] [As described in claim 1.] Sachs: FIG. 1 and FIG. 3 Sachs: Paragraph [0078] (“In general, a control system 118 may include a controller or the like configured to control operation of the printer 101. The control system 118 may be operable to control the components of the additive manufacturing system 100, such as the nozzle 110, the build plate 114, the robotics 108, the various temperature and pressure control systems, and any other components of the additive manufacturing system 100 described herein to fabricate the object 112 from the build material 102 according to build path instructions 122 based on a three-dimensional model or any other computerized model describing the object 112 or objects to be fabricated.” Which reads on “the processor is configured to control the moving mechanism and the purge-material supplying mechanism”.) Sachs: Paragraph [0152] (“…an extrusion step 1608, to purge out or replace the material contained in the nozzle with fresh build material. Typically, the purging extrusion step would be conducted after moving the nozzle away from the object build area, to the service area GG18, so that the object is not fouled by the purged material.” which reads on “discharge, using the purge material, the shaping material remaining in the melting section to the region different from the shaping region”.) 
Regarding claim 4, Sachs, Elgar, and Ma teach all the claimed features of independent claim 1 from which claim 4 depends. Sachs further teaches:
The three-dimensional shaping apparatus according to claim 1, further comprising 
an air supplying mechanism configured to supply compressed air to …in the first channel, Sachs: Paragraph [0159] (“Another technique, as shown schematically with reference to FIG. 20, shown in three stages, (a), (b) and (c), for clearing a nozzle bore 2004 of fully or nearly fully molten material 2003, perhaps with foreign phase flow obstructions, or the like, 2001 included, can apply a pressure differential or gas flow. The gas may be inert or sufficiently inert so as not to chemically interact with the molten or partially molten material inside the nozzle 2002. For example, argon, nitrogen or carbon dioxide may be sufficiently inert. The build material feed stock 2010 is removed from the nozzle inlet 2005. The gas 2008 may be administered near the nozzle inlet 2005 by an auxiliary nozzle 2006 or the like and liquid or liquid containing material 2012 is expelled from the nozzle outlet 2016. This gas nozzle may optionally seal to the extrusion nozzle inlet 305 or around the build material 2010. The gas flow rate may be quickly turned on and off one or multiple times through the use of a valve or the like. The high flow rates and pressures of the gas jet may direct most of contents of the extrusion nozzle to exit the nozzle through the outlet 2016. It may be beneficial to retract the build material filament 2010 from the nozzle before the gas flow or pressure differential are administered.”) [The auxiliary nozzle reads on “an air supply mechanism”.]
wherein in the material purge processing, prior to discharging the shaping material remaining in the melting section, the processor is configured to control the air supplying mechanism to discharge, using the compressed air, the shaping material remaining in the first channel to the region different from the shaping region. Sachs: Paragraph [0078] (“In general, a control system 118 may include a controller or the like configured to control operation of the printer 101. The control system 118 may be operable to control the components of the additive manufacturing system 100, such as the nozzle 110, the build plate 114, the robotics 108, Which reads on “the control section controls the air supplying mechanism”.) Sachs: Paragraph [0190] [As described above.] Sachs: Paragraph [0152] (“…an extrusion step 1608, to purge out or replace the material contained in the nozzle with fresh build material. Typically, the purging extrusion step would be conducted after moving the nozzle away from the object build area, to the service area GG18, so that the object is not fouled by the purged material.”) Sachs: Paragraph [0159] [As described above.] [The auxiliary nozzle administers the gas to extrude the material in the nozzle (including the heating system), which reads on “prior to discharging the shaping material remaining in the melting section”. In the extrusion step, after moving the nozzle away from the object build area, using a gas flow to purge out of the material reads on “discharge, using the compressed air, the shaping material remaining in the first channel to the region different from the shaping region”.]
Sachs does not expressly teach that the supply of gas is between the ejection-amount adjusting mechanism and the nozzle.  However, Elgar teaches:
an air supplying mechanism configured to supply compressed air to a position between the ejection-amount adjusting mechanism and the nozzle in the first channel, Elgar: Paragraphs [0147] and [0154] and FIG. 3 [As described in claim 1.] Elgar: Paragraph [0053] (“In some embodiments, the system further comprises a gas source configured to supply gas via a source outlet coupled with the gas opening. In some embodiments, the gas is an active compressed gas source (e.g., a pump or a blower). In some embodiments, the gas is a passive Elgar: Paragraph [0270] (“At times, a gas flow exiting the cyclonic separator comprises remaining material (e.g., that was not removed). For example, soot particles may remain in the gas flow following the (e.g., first) separation of the material from the gas flow.”) Elgar: Paragraph [0280] (“The pre-transformed material (e.g., 2108) may be sucked into (e.g., 2101) the internal compartment from the target surface (e.g., 2120) through the nozzle (e.g., 2102) into the internal compartment (e.g., 2125). In some embodiments, the nozzle is separated from the exposed surface of the material bed by a gap (e.g., vertical distance, FIG. 21, 2112). The gap may comprise a gas.”) [The compressed gas source supplying gas flow between one of the valves and the nozzle reads on “a position between the ejection-amount adjusting mechanism and the nozzle”.] 
The motivation to combine Sachs and Elgar as explained in claim 1 is incorporated herein.
Regarding claim 5, Sachs and Elgar teach all the claimed features of independent claim 1 from which claim 5 depends. Although Sachs teaches a heating system to heat the material (see Paragraphs [0065] and [0068]) and discharging the material to a region different from the object build area (see Paragraph [0152]), Sachs does not expressly teach including “a screw including a groove” and “the melting section melting the material into the shaping material with the rotation of the screw and heat from the heater, and the control section stops the rotation of the screw after stopping the ejection of the shaping material from the nozzle and before or after discharging the shaping material”.  However, Elgar teaches:
The three-dimensional shaping apparatus according to claim 1, 
wherein the melting section includes a screw including a groove and a heater configured to heat the material, and Elgar: Paragraph [0146] (“In some embodiments, the layer dispensing mechanism is coupled to one or more shafts (e.g., a rod, a pole, a bar, a cylinder, one or more spherical bearings coupled at a predetermined distance) (e.g., FIG. 2, 236).”) Elgar: Paragraph [0147] (“The channel (e.g., shaft channel, gas channel, and/or material conveyance channel may be a tube, hose, tunnel, duct, chute, or conduit).”) Elgar: Paragraph [0165] (“The material conveyance system may comprise mechanical conveyance (e.g., screw,…”)  Elgar: Paragraph [0156] (“In some embodiments, the temperature of the pre-transformed material is altered and/or maintained before, after, and/or during at least a portion of the 3D printing. The material conveyed through the channel may be at a temperature below, above, or at ambient temperature. For example, the material in the bulk feed, separator, and/or pressure container may be cooled, heated, and/or maintained at a temperature. The bulk feed, separator, pressure container, and/or at least one component of the layer dispensing mechanism may be operatively coupled to a temperature alteration and/or maintenance source (e.g., heat transfer device...”)”) Elgar: Paragraph [0195] (“FIG. 7 shows an example of a vertical cross section of a layer dispensing mechanism 760 that is operatively coupled to a shaft 710…the shaft and/or layer dispensing mechanism (e.g., 707)…”) [The screw as shown in FIG. 7 reads on “a screw including a groove”. The heat transfer device reads on “a heater”.]
the melting section is configured to melt the material into the shaping material with rotation of the screw and heat from the heater, and Elgar: Paragraphs [0146], [0147], [0165], [0156], and [0195] [As described above.] [The material being dispensed using the material conveyance system including the screw being heated reads on “melt the material into the shaping material with rotation of the screw and heat from the heater”.]
the processor is configured to stop the rotation of the screw after stopping the ejection of the shaping material from the nozzle and before or after the discharging the shaping material remaining in the melting section to the region different from the shaping region. Elgar: Paragraph [0101] (“Commencement of a printing operation is generally associated with substantially simultaneously establishing the extrusion nozzle at an operating temperature, feeding build material into the nozzle with a drive system, extruding build material from the nozzle and moving the nozzle relative to the build plate along the build path. However, it is understood that these processes may not all always be necessary, and may not all occur exactly at the same time.”) Elgar: Paragraph [0174] (“The controller may control the stopping of the actuator. The controller may detect a position of the layer dispensing mechanism. The controller may dynamically (e.g. in real-time during the 3D printing) control the actuator to adjust the position of the layer dispensing mechanism. The controller may control the amount of movable distance of the shaft (e.g., by controlling the actuator). The controller may detect the need to perform dispensing and/or planarization of a pre-transformed material. The controller may activate the actuator to move the shaft and the coupled layer dispensing mechanism to a position adjacent to the platform. The controller may detect the completion of dispensing a layer adjacent to the platform (e.g., comprising a base FIG. 1, 102 and a substrate FIG. 1, 109). The controller may activate the actuator to move the shaft to retract the layer dispensing mechanism into the ancillary chamber.”) [The controller controlling the actuator to stop the shaft, which includes the screw, upon completion of the dispensing of the layer reads on “the processor is configured to stop the rotation of the screw after stopping the ejection of the shaping material from the nozzle and before or after the discharging the shaping material”.]
Regarding independent claim 8, Sachs teaches:
A three-dimensional shaping apparatus comprising: Sachs: Paragraph [0065] (“In general, the additive manufacturing system may include a three-dimensional printer 101 (or simply printer 101) that deposits a metal, metal alloy, metal composite or the like using fused filament fabrication or any similar process.”)
a melting section …, the melting section being configured to melt at least a part of a material into a shaping material …; Sachs: Paragraph [0065] and FIG. 1 (“In general, the printer 101 may include a build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110.”) Sachs: Paragraph [0088] (“It will be understood that the heating system 306 may also or instead be configured to provide additional thermal control, such as by locally heating the build material 310 where it exits the nozzle 302 or fuses with a second layer 392 of previously deposited material, or by heating a build chamber or other build environment where the nozzle 302 is fabricating an object.”) [The heating system reads on “a melting section”.]
a first channel through which the shaping material flows; Sachs: Paragraph [0047] and FIG. 3 (“In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) Sachs: Paragraph [0085] (“FIG. 3 shows an extruder 300 for a three-dimensional printer. In general, the extruder 300 may include a nozzle 302, a nozzle bore 304, a heating system 306, and a drive system 308 such as [The feed path 305 reads on “a first channel”. As shown in FIG. 3, the feed path 305 is in communication with the heating system 306.]
a nozzle communicating with the first channel and configured to eject the shaping material; Sachs: Paragraph [0085] [As described above.] Sachs: Paragraph [0072] (“Any heating system 106 or combination of heating systems suitable for maintaining a corresponding working temperature range in the build material 102 where and as needed to drive the build material 102 to and through the nozzle 110 may be suitably employed as a heating system 106 as contemplated herein.”)
…
a shaping table on which the shaping material ejected from the nozzle is stacked; Sachs: Paragraph [0065] (“By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116.”) [The build plate reads on “a shaping table”.]
a moving mechanism configured to change relative positions of the nozzle and the shaping table; Sachs: Paragraph [0073] (“The robotics 108 may include any robotic components or systems suitable for moving the nozzles 110 in a three-dimensional path relative to the build plate 114 while extruding build material 102 to fabricate the object 112 from the build material [The robotics including the robotic components to move the nozzles reads on “a moving mechanism”.]
a memory configured to store a program; and Sachs: Paragraph [0079] (“In general, build path instructions 122 or other computerized model of the object 112 may be stored in a database 120 such as a local memory of a computing device used as the control system 118, or a remote database accessible through a server or other remote resource, or in any other computer-readable medium accessible to the control system 118.”)
a processor configured to execute the program so as to control the melting section, … the moving mechanism, and… to shape a three-dimensional shaped object in a shaping region of the shaping table, wherein… Sachs: Paragraph [0046] and FIG. 1 (“In general, a printer 101 may include a multi-phase metallic build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110. By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116. In general, a control system 118 may manage operation of the printer 101 to fabricate the object 112…”) Sachs: Paragraph [0073] [As described above.] Sachs: Paragraph [0074] (“The robotics 108 may position the nozzle 110 relative to the build plate 114 by controlling movement of one or more of the nozzle 110 and the build plate 114.”) [The control system reads on “a processor” and the heating system reads on “the melting section”.  The control system controlling the robotic components for moving the nozzles reads on “to control the melting section,…the moving mechanism”.  The controlling of the robotics by the control system for moving the fabrication relative to the build plate reads on “to shape a three-dimensional shaped object in a shaping region of the shaping table”.] 
Sachs does not expressly teach “an ejection-amount adjusting mechanism” , including “a screw”, “a suction member”, and “wherein within a period in which the three-dimensional shaped object is shaped, the processor is configured to stop the rotation of the screw after stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism and before resuming the ejection of the shaping material from the nozzle to the shaping region” as recited in claim 8.  However, Elgar describes three-dimensional (3D) printing systems, apparatuses, software, and methods for the production of at least one requested 3D object. Elgar teaches:
a melting section including a screw that has a groove, the melting section being configured to melt at least a part of a material into a shaping material with rotation of the screw; Elgar: Paragraph [0146] (“In some embodiments, the layer dispensing mechanism is coupled to one or more shafts (e.g., a rod, a pole, a bar, a cylinder, one or more spherical bearings coupled at a predetermined distance) (e.g., FIG. 2, 236).”) Elgar: Paragraph [0147] (“The channel (e.g., shaft channel, gas channel, and/or material conveyance channel may be a tube, hose, tunnel, duct, chute, or conduit).”) Elgar: Paragraph [0165] (“The material conveyance system may comprise mechanical conveyance (e.g., screw,…”)  Elgar: Paragraph [0156] (“In some embodiments, the temperature of the pre-transformed material is altered and/or maintained before, after, and/or during at least a portion of the 3D printing. The material conveyed through the channel may be at a temperature below, above, or at ambient temperature. For example, the material in the bulk feed, separator, and/or pressure container may be cooled, heated, and/or maintained at a temperature. The bulk feed, separator, pressure container, and/or at least one component of the layer dispensing mechanism may be operatively coupled to a temperature alteration and/or maintenance source (e.g., heat transfer device...”)”) Elgar: Paragraph [0195] [The screw as shown in FIG. 7 reads on “a screw including a groove”. The heat transfer device reads on “a melting section”. The material being dispensed using the material conveyance system including the screw reads on “melt at least part of a material into a shaping material with rotation of the screw”.]
…
an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; Elgar: Paragraph [0147] and FIG. 3 (“In some examples, the pre-transformed material conveyor system may comprise a plurality of material conveying channels (e.g., including … 370, 372, and/or 374). At least two of the plurality of material conveying channels may be of the same characteristics... The material conveying channel may convey pre-transformed material to one or more components of the pre-transformed material conveyor system. In some examples, the material conveying channel may be coupled to … the layer dispensing mechanism... The channel (e.g., …material conveyance channel may be a tube, hose, tunnel, duct, chute, or conduit). The pre-transformed material conveyor system may comprise one or more valves. A valve may be coupled to a material conveying channel ... For example, FIG. 3 shows examples of material conveying channel valves (e.g., denoted by a white circle comprising an X) …”) [At least one of the valves read on “an ejection-amount adjusting mechanism”.]
…
a processor configured to execute the program so as to control the melting section, the ejection-amount adjusting mechanism, the moving mechanism,… to shape a three-Elgar: Paragraph [0053] (“In some embodiments, the one or more controllers are configured to direct the first valve of the inlet port to open to facilitate the flow of the remainder of the pre-transformed material upon the disposal of the cartridge in (A).”) Elgar: Paragraph [0154] (“The material port may allow removal of pre-transformed material from the container. The material port may be operatively coupled to a valve. The valve may facilitate insertion and/or removal of material. The valve may facilitate (e.g., control) a flow of material. The valve may be controlled manually and/or automated. The valve may be in operation during, before, and/or after 3D printing. The valve may be in operation during, before, and/or after operation of the pre-transformed material conveyor system. The valve may be any valve described herein.”) Elgar: Paragraph [0257] (“For example, the controller may command a material inlet valve (e.g., to the sieve assembly), a material removal valve, and a material outlet valve (e.g., to a storage container) to open and/or close.”) [The controller directing at least one of the valves reads on “a processor configured to execute the program so as to control … the ejection-amount adjusting mechanism”.]
wherein within a period in which the three-dimensional shaped object is shaped, the processor is configured to stop the rotation of the screw after stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism and before resuming the ejection of the shaping material from the nozzle to the shaping region, and… Elgar: Paragraph [0101] (“Commencement of a printing operation is generally associated with substantially simultaneously establishing the extrusion nozzle at an operating temperature, feeding build material into the nozzle with a drive system, extruding build material from the nozzle and moving the nozzle relative to the build plate along the build path. However, it is understood that these processes may not all always be necessary, and may not all occur Elgar: Paragraph [0126] (“In some embodiments, once and/or after the 3D object printing is complete, the build module disengages from the processing chamber and translate away from the processing chamber engagement position.”) Elgar: Paragraph [0154] (“The valve may facilitate insertion and/or removal of material. The valve may facilitate (e.g., control) a flow of material. The valve may be controlled manually and/or automated. The valve may be in operation during, before, and/or after 3D printing. The valve may be in operation during, before, and/or after operation of the pre-transformed material conveyor system.”) Elgar: Paragraph [0174] (“The controller may control the stopping of the actuator. The controller may detect a position of the layer dispensing mechanism. The controller may dynamically (e.g. in real-time during the 3D printing) control the actuator to adjust the position of the layer dispensing mechanism. The controller may control the amount of movable distance of the shaft (e.g., by controlling the actuator). The controller may detect the need to perform dispensing and/or planarization of a pre-transformed material. The controller may activate the actuator to move the shaft and the coupled layer dispensing mechanism to a position adjacent to the platform. The controller may detect the completion of dispensing a layer adjacent to the platform (e.g., comprising a base FIG. 1, 102 and a substrate FIG. 1, 109). The controller may activate the actuator to move the shaft to retract the layer dispensing mechanism into the ancillary chamber.”) [Once the 3D object printing is complete, the period of the build module disengaging from the processing chamber reads on “within a period in which the three-dimensional shaped object is shaped”. The controller controlling the actuator to stop the shaft, which includes the screw, upon completion of the dispensing of the layer reads on “the processor is configured to stop the rotation of the screw after stopping the ejection of the shaping material from the nozzle …and before resuming the ejection of the shaping material”.  The controlling of the valve during or after the 3D printing reads on “stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs and Elgar before them, to include the ejection-amount adjusting mechanism and the features of the control section referred to above because the references are in the same field of endeavor as the claimed invention and they are focused on 3D printing while producing a small amount of waste material.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be desired to diminish the number of (e.g., undesired) interruptions to the material dispensing process. At times, it may be desirable to facilitate a continuous movement (e.g., flow) of the pre-transformed material (e.g., to allow non-interrupted and/or smooth deposition). It may be desirable to convey an excess amount of pre-transformed material (e.g., as a result of leveling, vacuuming, or unused material) to the material dispenser. At times, there may be an excess of material that is not used during the 3D printing. The excess of material may be recycled and/or reused during the 3D printing. In some embodiments, there may be a need for a conveyance system of the excess material to the material dispenser. Elgar: Paragraph [0006]
Sachs and Elgar do not expressly teach “a suction member” as recited in claim 8.  However, Ma describes a kind of 3D printing nozzle component and 3D printer. Ma teaches:
a suction member configured to suck the shaping material in the first channel; Ma: Page 5, eight paragraph (“For the printed material in storage bin 1 to be pushed in printing head 5.Driving mechanism 2 includes motor 21 and helical blade 22；Electricity Machine 21 is connected with one end of helical blade 22, and for driving helical blade 22 to rotate, the printed [The material from the driving mechanism is driven by the helical blade 22 down the storage bin (which reads on “the first channel”), which reads on “a suction member configured to suck the shaping material”.]
…
a processor …to control…the suction member to shape a three-dimensional shaped object in a shaping region of the shaping table,… Ma: Page 2, third paragraph (“After printer is connected with computer, " printed material " is stacked up can from level to level by computer control…”) Ma: Page 5, seventh paragraph (“Printed material is entered in storage bin 1 after guiding the guiding function of cylinder 4 by conveying mouth 3, and motor 21 drives spiral shell Bolt blade rotates, and helical blade 22 pushes to the printed material in storage bin 1 in printing head 5, and printing head 5 is flat in printing It is mobile above platform, so as to fulfill uninterrupted printing.”)
…
the suction member is located closer to the nozzle than the ejection-amount adjusting mechanism in the first channel. Ma: Page 5, eight paragraph and FIG. 2 (“Driving mechanism 2 is connected with storage bin 1, For the printed material in storage bin 1 to be pushed in printing head 5. Driving mechanism 2 includes motor 21 and helical blade 22; Electricity Machine 21 is connected with one end of helical blade 22, and for driving helical blade 22 to rotate, the printed material in storage bin 1 is pushed To printing head 5… The upper end of helical blade 22 is located at the middle part of storage bin 1; …Conveying mouth 3 Positioned at the top of helical blade 22. The upper end of printing head 5 is connected with the lower end of storage bin 1.Helical blade 22 is shaftless screw Blade 22.”) [The helical blade 22 reads on “the suction member”, the driving mechanism reads on “the ejection-amount adjusting mechanism”, and the storage bin reads on “the first channel”.  As described, the helical blade 22 is from the middle part of the storage bin to the printing head 5 and, therefore, the helical blade 22 is closer to the printing head which reads on “the suction member is located closer to the nozzle than the ejection-amount adjusting mechanism”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs, Elgar, and Ma before them, to include the features of the suction member because the references are in the same field of endeavor as the claimed invention and they are focused on 3D printing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve pushing efficiency of the material during printing, smooth push of the material, and push effect would be good. Ma: Page 4, sixth and tenth paragraphs, and Page 5, first paragraph.
Regarding independent claim 9, Sachs teaches:
A three-dimensional shaping apparatus comprising: Sachs: Paragraph [0065] (“In general, the additive manufacturing system may include a three-dimensional printer 101 (or simply printer 101) that deposits a metal, metal alloy, metal composite or the like using fused filament fabrication or any similar process.”)
a melting section including a heater that heats a material, the melting section being configured to melt at least a part of the material into a shaping material with heating by the heater; Sachs: Paragraph [0065] and FIG. 1 (“In general, the printer 101 may include a build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110.”) Sachs: Paragraph [0088] (“It will be understood that the heating system 306 may also or instead be configured to [The heating system reads on “a melting section including a heater”.]
a first channel through which the shaping material flows; Sachs: Paragraph [0047] and FIG. 3 (“In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) Sachs: Paragraph [0085] (“FIG. 3 shows an extruder 300 for a three-dimensional printer. In general, the extruder 300 may include a nozzle 302, a nozzle bore 304, a heating system 306, and a drive system 308 such as any of the systems described herein, ... In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) [The feed path 305 reads on “a first channel”. As shown in FIG. 3, the feed path 305 is in communication with the heating system 306.]
a nozzle communicating with the first channel and configured to eject the shaping material; Sachs: Paragraph [0085] [As described above.] Sachs: Paragraph [0072] (“Any heating system 106 or combination of heating systems suitable for maintaining a corresponding working temperature range in the build material 102 where and as needed to drive the build material 102 to and through the nozzle 110 may be suitably employed as a heating system 106 as contemplated herein.”)
…
a shaping table on which the shaping material ejected from the nozzle is stacked; Sachs: Paragraph [0065] (“By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116.”) [The build plate reads on “a shaping table”.]
a memory configured to store a program; and Sachs: Paragraph [0079] (“In general, build path instructions 122 or other computerized model of the object 112 may be stored in a database 120 such as a local memory of a computing device used as the control system 118, or a remote database accessible through a server or other remote resource, or in any other computer-readable medium accessible to the control system 118.”)
a moving mechanism configured to change relative positions of the nozzle and the shaping table; 
Sachs: Paragraph [0073] (“The robotics 108 may include any robotic components or systems suitable for moving the nozzles 110 in a three-dimensional path relative to the build plate 114 while extruding build material 102 to fabricate the object 112 from the build material 102 according to a computerized model of the object.”) [The robotics including the robotic components to move the nozzles reads on “a moving mechanism”.]
a processor configured to execute the program so as to control the melting section, … the moving mechanism… to shape a three-dimensional shaped object in a shaping region of the shaping table,… Sachs: Paragraph [0046] and FIG. 1 (“In general, a printer 101 may include a multi-phase metallic build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or Sachs: Paragraph [0073] [As described above.] Sachs: Paragraph [0074] (“The robotics 108 may position the nozzle 110 relative to the build plate 114 by controlling movement of one or more of the nozzle 110 and the build plate 114.”) [The control system reads on “a processor” and the heating system reads on “the melting section”.  The control system controlling the robotic components for moving the nozzles reads on “to control the moving section,…the moving mechanism”.  The controlling of the robotics by the control system for moving the fabrication relative to the build plate reads on “to shape a three-dimensional shaped object in a shaping region of the shaping table”.] 
Sachs does not expressly teach “an ejection-amount adjusting mechanism”, “the suction member”, and “wherein within a period in which the three-dimensional shaped object is shaped, the processor is configured to stop the heating of the material by the heater after stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism and before resuming the ejection of the shaping material from the nozzle to the shaping region”, as recited in claim 9.  However, Elgar describes three-dimensional (3D) printing systems, apparatuses, software, and methods for the production of at least one requested 3D object. Elgar teaches:
an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; Elgar: Paragraph [0147] and FIG. 3 (“In some examples, the pre-transformed material conveyor system may comprise a plurality of material conveying channels (e.g., including … 370, 372, and/or [At least one of the valves read on “an ejection-amount adjusting mechanism”.]
…
a processor configured to execute the program so as to control the melting section, the ejection-amount adjusting mechanism, the moving mechanism, … to shape a three-dimensional shaped object in a shaping region of the shaping table, Elgar: Paragraph [0053] (“In some embodiments, the one or more controllers are configured to direct the first valve of the inlet port to open to facilitate the flow of the remainder of the pre-transformed material upon the disposal of the cartridge in (A).”) Elgar: Paragraph [0154] (“The material port may allow removal of pre-transformed material from the container. The material port may be operatively coupled to a valve. The valve may facilitate insertion and/or removal of material. The valve may facilitate (e.g., control) a flow of material. The valve may be controlled manually and/or automated. The valve may be in operation during, before, and/or after 3D printing. The valve may be in operation during, before, and/or after operation of the pre-transformed material conveyor system. The valve may be any valve described herein.”) Elgar: Paragraph [0257] (“For example, the controller may command a material inlet valve (e.g., to the sieve assembly), a [The controller directing at least one of the valves reads on “a control section configured to control…the ejection-amount adjusting mechanism”.]
…
wherein within a period in which the three-dimensional shaped object is shaped, the processor is configured to stop the heating of the material by the heater after stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism and before resuming the ejection of the shaping material from the nozzle to the shaping region, and… Elgar: Paragraph [0126] (“In some embodiments, once and/or after the 3D object printing is complete, the build module disengages from the processing chamber and translate away from the processing chamber engagement position.”) Elgar: Paragraph [0154] (“The valve may facilitate insertion and/or removal of material. The valve may facilitate (e.g., control) a flow of material. The valve may be controlled manually and/or automated. The valve may be in operation during, before, and/or after 3D printing. The valve may be in operation during, before, and/or after operation of the pre-transformed material conveyor system.”) Elgar: Paragraph [0156] (“In some embodiments, the temperature of the pre-transformed material is altered and/or maintained before, after, and/or during at least a portion of the 3D printing. The material conveyed through the channel may be at a temperature below, above, or at ambient temperature. For example, the material in the bulk feed, separator, and/or pressure container may be cooled, heated, and/or maintained at a temperature. The bulk feed, separator, pressure container, and/or at least one component of the layer dispensing mechanism may be operatively coupled to a temperature alteration and/or maintenance source (e.g., heat transfer device...”)”) Elgar: Paragraph [0174] (“The controller may control the stopping of the actuator. The controller may detect a position of the layer dispensing mechanism. The controller may dynamically (e.g. in real-time during the 3D printing) control the actuator to adjust the position of the layer dispensing mechanism. The controller may control the amount of movable distance of the shaft (e.g., by controlling the actuator). The controller may detect the need to perform dispensing and/or planarization of a pre-transformed material. The controller may activate the actuator to move the shaft and the coupled layer dispensing mechanism to a position adjacent to the platform. The controller may detect the completion of dispensing a layer adjacent to the platform (e.g., comprising a base FIG. 1, 102 and a substrate FIG. 1, 109). The controller may activate the actuator to move the shaft to retract the layer dispensing mechanism into the ancillary chamber.”) [Once the 3D object printing is complete, the period of the build module disengaging from the processing chamber reads on “within a period in which the three-dimensional shaped object is shaped”. The controller controlling the actuator to stop and disengaging the build module from the processing chamber upon completion of the dispensing of the layer reads on “the processor is configured to stop the heating of the material by the heater after stopping the ejection of the shaping material from the nozzle …and before resuming the ejection of the shaping material”.  The controlling of the valve during or after the 3D printing reads on “stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs and Elgar before them, to include the ejection-amount adjusting mechanism because the references are in the same field of endeavor as the claimed invention and they are focused on 3D printing while producing a small amount of waste material.
Elgar: Paragraph [0006]
Sachs and Elgar do not expressly teach “a suction member” as recited in claim 9.  However, Ma describes a kind of 3D printing nozzle component and 3D printer. Ma teaches:
a suction member configured to suck the shaping material in the first channel; Ma: Page 5, eight paragraph (“For the printed material in storage bin 1 to be pushed in printing head 5.Driving mechanism 2 includes motor 21 and helical blade 22；Electricity Machine 21 is connected with one end of helical blade 22, and for driving helical blade 22 to rotate, the printed material in storage bin 1 is pushed To printing head 5.”) [The material from the driving mechanism is driven by the helical blade 22 down the storage bin (which reads on “the first channel”), which reads on “a suction member configured to suck the shaping material”.]
…
a processor …to control…the suction member to shape a three-dimensional shaped object in a shaping region of the shaping table,… Ma: Page 2, third paragraph (“After printer is connected with computer, " printed material " is stacked up can from level to level by computer  Ma: Page 5, seventh paragraph (“Printed material is entered in storage bin 1 after guiding the guiding function of cylinder 4 by conveying mouth 3, and motor 21 drives spiral shell Bolt blade rotates, and helical blade 22 pushes to the printed material in storage bin 1 in printing head 5, and printing head 5 is flat in printing It is mobile above platform, so as to fulfill uninterrupted printing.”)
…
the suction member is located closer to the nozzle than the ejection-amount adjusting mechanism in the first channel. Ma: Page 5, eight paragraph and FIG. 2 (“Driving mechanism 2 is connected with storage bin 1, For the printed material in storage bin 1 to be pushed in printing head 5. Driving mechanism 2 includes motor 21 and helical blade 22; Electricity Machine 21 is connected with one end of helical blade 22, and for driving helical blade 22 to rotate, the printed material in storage bin 1 is pushed To printing head 5… The upper end of helical blade 22 is located at the middle part of storage bin 1; …Conveying mouth 3 Positioned at the top of helical blade 22. The upper end of printing head 5 is connected with the lower end of storage bin 1.Helical blade 22 is shaftless screw Blade 22.”) [The helical blade 22 reads on “the suction member”, the driving mechanism reads on “the ejection-amount adjusting mechanism”, and the storage bin reads on “the first channel”.  As described, the helical blade 22 is from the middle part of the storage bin to the printing head 5 and, therefore, the helical blade 22 is closer to the printing head which reads on “the suction member is located closer to the nozzle than the ejection-amount adjusting mechanism”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs, Elgar, and Ma 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve pushing efficiency of the material during printing, smooth push of the material, and push effect would be good. Ma: Page 4, sixth and tenth paragraphs, and Page 5, first paragraph.
Regarding independent claim 11, Sachs teaches:
A three-dimensional shaping apparatus comprising: Sachs: Paragraph [0065] (“In general, the additive manufacturing system may include a three-dimensional printer 101 (or simply printer 101) that deposits a metal, metal alloy, metal composite or the like using fused filament fabrication or any similar process.”)
a melting section configured to melt a material into a shaping material; Sachs: Paragraph [0065] and FIG. 1 (“In general, the printer 101 may include a build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110.”) Sachs: Paragraph [0088] (“It will be understood that the heating system 306 may also or instead be configured to provide additional thermal control, such as by locally heating the build material 310 where it exits the nozzle 302 or fuses with a second layer 392 of previously deposited material, or by heating a build chamber or other build environment where the nozzle 302 is fabricating an object.”) [The heating system reads on “a melting section”.]
a first channel through which the shaping material flows; Sachs: Paragraph [0047] and FIG. 3 (“In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material Sachs: Paragraph [0085] (“FIG. 3 shows an extruder 300 for a three-dimensional printer. In general, the extruder 300 may include a nozzle 302, a nozzle bore 304, a heating system 306, and a drive system 308 such as any of the systems described herein, ... In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) [The feed path 305 reads on “a first channel”. As shown in FIG. 3, the feed path 305 is in communication with the heating system 306.]
a nozzle communicating with the first channel and configured to eject the shaping material; Sachs: Paragraph [0085] [As described above.] Sachs: Paragraph [0072] (“Any heating system 106 or combination of heating systems suitable for maintaining a corresponding working temperature range in the build material 102 where and as needed to drive the build material 102 to and through the nozzle 110 may be suitably employed as a heating system 106 as contemplated herein.”)
…
a shaping table on which the shaping material ejected from the nozzle is stacked; Sachs: Paragraph [0065] (“By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116.”) [The build plate reads on “a shaping table”.]
a moving mechanism configured to change relative positions of the nozzle and the shaping table, Sachs: Paragraph [0073] (“The robotics 108 may include any robotic components or systems suitable for moving the nozzles 110 in a three-dimensional path relative to the build plate 114 while extruding build material 102 to fabricate the object 112 from the build material 102 according to a computerized model of the object.”) [The robotics including the robotic components to move the nozzles reads on “a moving mechanism”.] 
a purge-material supplying mechanism configured to supply a purge material to the melting section;
Sachs: Paragraphs [0072] and [0073] [As described above.] Sachs: Paragraph [0188] (“This technique deliberately shifts the material composition in the nozzle by adding a treatment of material with a composition that is different from the build material composition and that is chosen such that it increases the liquid fraction at the operating temperature to a level close to or above the one expected for the build material composition. Such treatment material may beneficially be added in solid form, such as pellet, shot or relatively short length of wire. At the operating temperature, the material inside the nozzle may then be purged by feeding new build material of the normal build material composition into the nozzle.”) Sachs: Paragraph [0190] (“Depending on the treatment material, the service temperature may be higher or lower than the operating temperature.”) Sachs: Paragraph [0193] (“An example of the general servicing technique by which a treatment material is added may include the following steps. For a zinc aluminum die casting alloy, the build material filament is retracted from the nozzle and the nozzle is brought to a temperature of 415° C. A plunger made up of zinc is used to expel all readily extrudable material from the nozzle. A piece of zinc wire is then introduced into the nozzle and the nozzle is heated to 490° C. After a two minute dwell time, the nozzle temperature [The control system managing adding the treatment material and the heating system to heat the treatment material reads on “a purge-material supplying mechanism configured to supply a purge material to the melting section”.]
a memory configured to store a program; and Sachs: Paragraph [0079] (“In general, build path instructions 122 or other computerized model of the object 112 may be stored in a database 120 such as a local memory of a computing device used as the control system 118, or a remote database accessible through a server or other remote resource, or in any other computer-readable medium accessible to the control system 118.”)
a processor configured to execute the program so as to control the melting section, … the moving mechanism,… to shape a three-dimensional shaped object in a shaping region of the shaping table, wherein Sachs: Paragraph [0046] and FIG. 1 (“In general, a printer 101 may include a multi-phase metallic build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110. By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116. In general, a control system 118 may manage operation of the printer 101 to fabricate the object 112…”) Sachs: Paragraph [0073] [As described above.] Sachs: Paragraph [0074] (“The robotics 108 may position the nozzle 110 relative to the build plate 114 by controlling movement of one or more of the nozzle 110 and the build plate 114.”) [The control system reads on “a processor” and the heating system reads on “the melting section”.  The control system controlling the robotic components for moving the nozzles reads on “to control the melting section,…the moving mechanism”.  The controlling of the robotics by the control system for moving the fabrication relative to the build plate reads on “to shape a three-dimensional shaped object in a shaping region of the shaping table”.] 
within a period in which the three-dimensional shaped object is shaped, the processor is configured to control …to stop the ejection of the shaping material from the nozzle and, thereafter, prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, control the moving mechanism and the purge-material supplying mechanism to supply the purge material to the melting section and discharge, using the purge material, the shaping material remaining in the melting section to a region different from the shaping region, and  ... Sachs: Paragraphs [0046], [0072], [0073], [0188], [0190], and [0193] [As described above.] Sachs: Paragraph [0121] (“…nozzle service generally involves stopping extruding 204 the build material, and stopping moving 206 nozzle by the robotics, followed by a relative motion of the nozzle 807 away from the object 809 being fabricated, and, as shown in FIG. 8, to a service area 818. In this way, any material ejected from the nozzle during the service does not form part of or foul the printed object or objects 809.”) Sachs: Paragraph [0152] (“Another nozzle servicing procedure, shown at 1600 schematically in flow chart form in FIG. 16 may rely on heating 1602 the extrusion nozzle 302 to a servicing temperature above the operating temperature at which the build material is typically extruded... Following a step of maintaining a dwell time 1604 at such an elevated servicing temperature, the nozzle temperature can then be reduced 1606 back to the operating temperature, and printing may resume. This servicing procedure may also be combined with an extrusion step 1608, to purge out or replace the material contained in the nozzle with fresh build material. Typically, the purging extrusion step would be conducted after moving the nozzle away from the object build area, to the service area GG18, so that the object is not fouled by the purged material.”) [The servicing procedure reads on “prior to resumption of the ejection of the shaping material from the nozzle to the shaping region”.  The control system controlling the nozzle to stop extruding reads on “the processor is configured to control … to stop the ejection of the shaping material from the nozzle”. During the purging extrusion step of the servicing procedure, the control system managing the printer including the heating system with the treatment material and controlling the nozzle to purge out the treatment material in the nozzle with fresh material away from the object build area reads on “control the moving mechanism and the purge-material supplying mechanism to supply the purge material to the melting section and discharge, using the purge material, the shaping material remaining in the melting section to a region different from the shaping region”.]
Sachs does not expressly teach “an ejection-amount adjusting mechanism” and the “suction member” as recited in claim 11.  However, Elgar describes three-dimensional (3D) printing systems, apparatuses, software, and methods for the production of at least one requested 3D object. Elgar teaches:
an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; Elgar: Paragraph [0147] and FIG. 3 (“In some examples, the pre-transformed material conveyor system may comprise a plurality of material conveying channels (e.g., including … 370, 372, and/or 374). At least two of the plurality of material conveying channels may be of the same characteristics... The material conveying channel may convey pre-transformed material to one or more components of the pre-transformed material conveyor system. In some examples, the material conveying channel may be coupled to … the layer dispensing mechanism... The channel (e.g., …material conveyance channel may be a tube, hose, tunnel, duct, chute, or conduit). The [At least one of the valves read on “an ejection-amount adjusting mechanism”.]
…
a processor configured execute the program so as to control the melting section, the ejection-amount adjusting mechanism, the moving mechanism, … to shape a three-dimensional shaped object in a shaping region of the shaping table, Elgar: Paragraph [0053] (“In some embodiments, the one or more controllers are configured to direct the first valve of the inlet port to open to facilitate the flow of the remainder of the pre-transformed material upon the disposal of the cartridge in (A).”) Elgar: Paragraph [0154] (“The material port may allow removal of pre-transformed material from the container. The material port may be operatively coupled to a valve. The valve may facilitate insertion and/or removal of material. The valve may facilitate (e.g., control) a flow of material. The valve may be controlled manually and/or automated. The valve may be in operation during, before, and/or after 3D printing. The valve may be in operation during, before, and/or after operation of the pre-transformed material conveyor system. The valve may be any valve described herein.”) Elgar: Paragraph [0257] (“For example, the controller may command a material inlet valve (e.g., to the sieve assembly), a material removal valve, and a material outlet valve (e.g., to a storage container) to open and/or close.”) [The controller directing at least one of the valves reads on “a processor configured execute the program so as to control…the ejection-amount adjusting mechanism”.]
…
wherein within a period in which the three-dimensional shaped object is shaped, the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and,… Elgar: Paragraphs [0053] and [0154] [As described above.] Elgar: Paragraph [0037] (“In some embodiments, the at least one controller is programmed to direct recycling of the excess material to be continuous during the printing. In some embodiments, the at least one controller is programmed to direct recycling of the excess material to form a recycled pre-transformed material, and to direct use of the recycled pre-transformed material during the printing of the three-dimensional object and/or during a subsequent printing. In some embodiments, to facilitate comprises controlling (I) one or more valves to … close,…”) [The controller controlling the material removal valve and/or the outlet valve after 3D printing operation reads on “within a period in which the three-dimensional shaped object is shaped”. The controller controlling the material removal valve and/or outlet valve to close to stop flow of material after 3D printing reads on “the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle”.]  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs and Elgar before them, to include the ejection-amount adjusting mechanism because the references are in the same field of endeavor as the claimed invention and they are focused on 3D printing while producing a small amount of waste material.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be desired to diminish the number of (e.g., undesired) interruptions to the material dispensing process. At times, it may be desirable to facilitate a Elgar: Paragraph [0006]
Sachs and Elgar do not expressly teach “a suction member” as recited in claim 1.  However, Ma describes a kind of 3D printing nozzle component and 3D printer. Ma teaches:
a suction member configured to suck the shaping material in the first channel; Ma: Page 5, eight paragraph (“For the printed material in storage bin 1 to be pushed in printing head 5.Driving mechanism 2 includes motor 21 and helical blade 22；Electricity Machine 21 is connected with one end of helical blade 22, and for driving helical blade 22 to rotate, the printed material in storage bin 1 is pushed To printing head 5.”) [The material from the driving mechanism is driven by the helical blade 22 down the storage bin (which reads on “the first channel”), which reads on “a suction member configured to suck the shaping material”.]
…
a processor …to control…the suction member to shape a three-dimensional shaped object in a shaping region of the shaping table,… Ma: Page 2, third paragraph (“After printer is connected with computer, " printed material " is stacked up can from level to level by computer control…”) Ma: Page 5, seventh paragraph (“Printed material is entered in storage bin 1 after guiding the guiding function of cylinder 4 by conveying mouth 3, and motor 21 drives spiral shell Bolt blade rotates, and helical blade 22 pushes to the printed material in storage bin 1 in 
…
the suction member is located closer to the nozzle than the ejection-amount adjusting mechanism in the first channel. Ma: Page 5, eight paragraph and FIG. 2 (“Driving mechanism 2 is connected with storage bin 1, For the printed material in storage bin 1 to be pushed in printing head 5. Driving mechanism 2 includes motor 21 and helical blade 22; Electricity Machine 21 is connected with one end of helical blade 22, and for driving helical blade 22 to rotate, the printed material in storage bin 1 is pushed To printing head 5… The upper end of helical blade 22 is located at the middle part of storage bin 1; …Conveying mouth 3 Positioned at the top of helical blade 22. The upper end of printing head 5 is connected with the lower end of storage bin 1.Helical blade 22 is shaftless screw Blade 22.”) [The helical blade 22 reads on “the suction member”, the driving mechanism reads on “the ejection-amount adjusting mechanism”, and the storage bin reads on “the first channel”.  As described, the helical blade 22 is from the middle part of the storage bin to the printing head 5 and, therefore, the helical blade 22 is closer to the printing head which reads on “the suction member is located closer to the nozzle than the ejection-amount adjusting mechanism”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs, Elgar, and Ma before them, to include the features of the suction member because the references are in the same field of endeavor as the claimed invention and they are focused on 3D printing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve pushing efficiency of the material during printing, Ma: Page 4, sixth and tenth paragraphs, and Page 5, first paragraph.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs, Elgar, and Ma and further in view of US Patent Publication No. 2019/0375148 A1 to Susnjara et al. (“Susnjara”).
Regarding claim 2, Sachs, Elgar, and Ma teach all the claimed features of independent claim 1 from which claim 2 depends. Sachs further teaches:
The three-dimensional shaping apparatus according to claim 1, 
wherein the material includes a thermoplastic resin, the processor is configured to execute the material purge processing when Sachs: Paragraphs [0046], [0072], [0073], [0121], and [0152] [As described in claim 1.] Sachs: Paragraph [0071] (“For fused filament fabrication systems as contemplated herein, this is more generally a range of temperatures where a build material exhibits rheological behavior suitable for fused filament fabrication or a similar extrusion-based process. These behaviors are generally appreciated for, e.g., thermoplastics such as ABS or PLA...”)
a standby period of time decided according to a glass transition point of the thermoplastic resin elapses after stopping the ejection of the shaping material from the nozzle by controlling …, and Sachs: Paragraph [0187] (“In one nozzle servicing technique [During purging, the time of the dwell step after stopping the object building reads on “a standby period of time” and the elevated temperature at which the material is full molten state reads on “a glass transition point of the thermoplastic resin”.]
Sachs does not expressly teach that the control is of the ejection-amount adjusting mechanism.  However, Elgar teaches:
… by controlling the ejection-amount adjusting mechanism, Elgar: Paragraphs [0053], [0154] and [0257] [As described in claim 1.] [After the 3D printing, operating one of the valves to remove material reads on “controlling the ejection-amount adjusting mechanism”.]
The motivation to combine Sachs and Elgar as explained in claim 1 is incorporated herein.
Sachs and Elgar do not expressly describe “a first standby period of time decided according to the glass transition point of a first resin material of the thermoplastic resin is smaller Susnjara describes an apparatus and methods for fabricating components (such as, e.g., automobile parts, medical devices, machine components, consumer products, etc.) via additive manufacturing techniques or processes, such as, e.g., three-dimensional (3D) printing. Susnjara teaches:
a first standby period of time decided according to the glass transition point of a first resin material of the thermoplastic resin is smaller than a second standby period of time decided according to the glass transition point of a second resin material of the thermoplastic resin, and the glass transition point of the first resin material is lower than the glass transition point of the second resin material. Susnjara: Paragraph [0013] (“Changing an additive manufacturing process from using a first printing material to a second printing material, different than the first printing material, may be referred to as a “changeover” process. Before and/or during a changeover process, it may be necessary to completely purge the first printing material from the print head via the second printing material before printing with the second printing material. For example, extrusion of the second printing material may push or urge any remaining first printing material from the system. That is, when changing from a printing material having a lower melting point to a printing material having a higher melting point, at least part of the print head may initially contain the first printing material having a lower melting point from a previous printing step which may need to be purged, removed, or otherwise replaced with the second printing material having a higher melting point.”) Sunsjara: Paragraph [0014] (“Once the temperature of the extruder is sufficiently high to process the second printing material having a higher melting point, the second printing material is introduced into the [The first printing material having a lower melting point than the second printing material’s melting point reads on “the glass transition point of the first resin material is lower than the glass transition point of the second resin material”.  The time for the temperature of the extruder to be sufficiently high to process the second printing material reads on “a first standby period of time”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs, Elgar, and Sunsjara before them, for a first standby period of time decided according to the glass transition point of a first resin material of the thermoplastic resin is smaller than a second standby period of time decided according to the glass transition point of a second resin material of the thermoplastic resin, and the glass transition point of the first resin material is lower than the glass transition point of the second resin material because the references are in the same field of endeavor as the claimed invention and they are focused on 3D printing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification so that the second printing material with a higher viscosity can push the remaining, lower viscosity first printing material out of the print head. See Sunsjara Paragraph [0014]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs, Elgar, and Ma and further in view of Kawakubo et al. (JP 2010-241016 A) (“Kawabuko”).
Regarding claim 6, Sachs, Elgar, and Ma teach all the claimed features of claim 5 from which claim 6 depends. Sachs and Elgar do not expressly teach the features of claim 6.  However, Kawakubo describes an injection molding machine as a plasticization delivery device. Kawakubo teaches:
The three-dimensional shaping apparatus according to claim 5, 
wherein the melting section includes, as the screw, 
a flat screw including a groove forming surface on which the groove is formed and includes a barrel including a screw counter surface opposed to the groove forming surface, Kawakubo: Paragraph [0026] (“​A plasticizing delivery device 15 in this embodiment includes: a barrel 24 housed in a fixed die plate 22 and a casing 23 to be described later; a rotor 25; a rotor driving means 26; and a heater 27 as a heating means of the present invention.”) Kawakubo: Paragraph [0030] (“The spiral grooves 34 have a bottom wall 34B, a radial outer wall 34 OW, and a radial inner wall 34 IW facing the radial outer wall 34 OW across the bottom wall 34B. The radial outer wall 34 OW and the radial inner wall 34 IW are preferably continuous surfaces along the spiral direction so that the resin can flow smoothly without staying.​The radial inner wall 34 Iw of the spiral groove 34 in the present embodiment is formed concentrically with respect to the rotation center O of the rotor 25 and is formed on the basis of an involute curve based on a circle equal to the inner diameter of the material inflow passage 28.”) [FIGS. 5-7 illustrate a three-dimensional projection of a “flat screw”.  As shown in FIGS. 5-7, the upper surface of the spiral grooves reads on “a groove forming surface”.  The spiral grooves read on “the groove is formed and includes a barrel (24)”. As shown in FIG. 4, the opposite end of the barrel 24 reads on “a screw counter surface”.]
a communication hole communicating with the first channel is formed in a center of the screw counter surface, and Kawakubo: Paragraph [0027] (“The valve element holding cylinder 33 defining the material inflow passage 28 on the inner peripheral side is integrally fitted to the barrel 24A plurality of cutout parts 33c extending along the sliding direction of the valve body 32 and defining a part of the material inflow passage 28 are formed at one end part of the valve body holding cylinder 33 so as to surround the valve body 32.”) [The valve element holding cylinder defining the material inflow passage reads on “a communication hole”.]
the melting section is configured to melt the material into the shaping material with the rotation of the flat screw and heat from the heater, and supply the shaping material from the communication hole to the first channel. Kawakubo: Paragraph [0013] (“​In the present invention, the molding material supplied from the radially outer end of the spiral groove moves in the plasticizing passage toward the radially inner end of the spiral groove with the rotation of the rotor. At this time, the molding material is compressed according to the movement of the deaeration promoting part of the spiral groove, and the deaeration of the molding material is promoted.  The molding material moving in the plasticizing passage is further heated by a heating means, and is gradually softened and melted to perform plasticization and sufficient kneading. The molding material is sent from the radial inner end part of the spiral groove to the metering injection device through the material inflow passage. The metering injection device forcibly feeds a predetermined amount of molding material in a molten state to a cavity of a mold.”) Kawakubo: Paragraph [0036] (“​As the rotor 25 is rotated by the operation of the rotor driving motor 35, the inside of the plasticizing passage 30 formed between the barrel 24 and the rotor 25 flows​... At the same time, since the resin is strongly brought into sliding contact with the inside in the radial direction of the outside wall 34 Ow in the radial direction of the deaeration promoting part 34d, the kneading effect of the resin is also promoted.​Further, the softening and melting of the resin is advanced by the heater 27 and the viscous resistance of the resin to the convex conical surface 24f of the barrel 24 is increased as the flow of the resin to the inside in the radial direction of the plasticizing passage 30 by passing through the deaeration promoting part 34d.. As a result, the resin flows to the radially inner end part 34 Ie of the spiral groove 34 with pressure rise together with the gradual decrease action of the cross-sectional area of the plasticizing passage 30.”) [The molding material is sent from the radial inner end part of the spiral groove to the metering injection device through the material inflow passage reads on “supply the shaping material from the communication hole to the first channel”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs, Elgar, and Kawakubo before them, to include a flat screw including a groove forming surface on which the groove is formed and includes a barrel including a screw counter surface opposed to the groove forming surface, a communication hole communicating with the first channel is formed in a center of the screw counter surface, and the melting section is configured to melt the material into the shaping material with the rotation of the flat screw and the heat from the heater, and supply the shaping material from the communication hole to the first channel because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be desired to enhance the supply capacity of the molding Kawakubo: Paragraph [0037] Because a deaeration promoting part in which the width of the spiral groove along the radial direction becomes wider toward the outside in the radial direction is provided in the radial outside area of the spiral groove, the molding material is compressed as the deaeration promoting part is moved, and the deaeration can be promoted accordingly. As a result, a high-quality injection molded article free from defects such as structural defects and poor appearance can be obtained.  Kawakubo: Paragraph [0014] Also, as a result of giving a large compressive force to the molding material flowing in the deaeration promotion part, bubbles positioned in the high pressure area on the front side in the flow direction are pushed out to the outside in the radial direction with low pressure, and deaeration of the molding material can be further promoted. Kawakubo: Paragraph [0015]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs, Elgar, and Ma and further in view of US Patent Publication No. 2019/0022934 A1 to Kobe et al. (“Kobe”).
Regarding claim 7, Sachs, Elgar, and Ma teach all the claimed features of claim 5 from which claim 7 depends. Sachs and Elgar do not expressly teach the features of claim 5.  Kobe describes a manufacturing apparatus and method for a three-dimensional object, and a material supply unit to be used in the manufacturing apparatus for a three-dimensional object which make it possible to obtain an intended three-dimensional object formed by accumulating a shaping material and to hardly form an unnecessary portion on the surface of the three-dimensional object. Kobe teaches:
The three-dimensional shaping apparatus according to claim 5, wherein 
the processor is configured to stop heating by the heater after stopping the ejection of the shaping material from the nozzle and… Kobe: Paragraph [0091] (“The temperature control device 7 may be composed of heating means 71 configured to heat the shaping material 81 inside of the nozzle part 4, and cooling means 72 configured to cool the shaping material 81 inside of the nozzle part 4. In this case, the control computer 14 makes it possible to heat the shaping material 81 inside of the nozzle part 4 by the heating means 71 at the time of ejecting the shaping material 81 from the channel end part 41 of the nozzle part 4, and on the other hand, to cool the shaping material 81 inside of the nozzle part 4 by the cooling means 72 at the time of temporarily stopping the election of the shaping material 81 from the channel end part 41 of the nozzle part 4.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs, Elgar, and Kobe before them, to stop heating by the heater after stopping the ejection of the shaping material from the nozzle because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be desired to make it possible to heat the shaping material 81 inside of the nozzle part 4 by the heating means 71 at the time of ejecting the shaping material Kobe Paragraph [0091]
Sachs, Elgar, and Kobe do not expressly teach that “the processor is configured to stop heating by the heater … before or after the discharging the shaping material remaining in the melting section to the region different from the shaping region”.  However, Terada describes a molding method, a purging method, and a molding machine which can remove resin adhering to the rear surface of a flight of a screw with certainty. Terada teaches:
the processor is configured to stop heating by the heater … before or after the discharging the shaping material remaining in the melting section to the region different from the shaping region. Terada: Paragraph [0010] (“…a heating cylinder, rotating a screw in one rotational direction and applying the pressing force of the molding material to the front surface of a screw flight, transporting the molding material towards the front of the screw while melting the molding material …”) Terada: Paragraph [0060] (“Next, when a prescribed number of molded articles have been molded, molding is stopped, and purging of resin remaining inside the heating cylinder 22 is carried out. In this case, an operator operates the input means of the control apparatus, and, for example, by pressing a resin replacement button provided in the input means, resin replacement operation is commenced. When resin replacement operation commences, first, the body drive mechanism 13 is driven to retract the injection mechanism body 21, and as shown in FIG. 2, the injection nozzle 23 installed on the front end of the heating cylinder 22 is transported to the rear of the rear surface of the stationary platen 31.”) Terada: Paragraph [0061] (“The operator sets a purged resin receiving member, such as a dish or the like [Stopping molding, which includes the heating cylinder, to the rear surface of the platen reads on “stops the heat from the heater… after the discharging the shaping material remaining in the melting section to the region different from the shaping region”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs, Elgar, Kobe, and Terada before them, to stop the heating by the heater before or after the discharging the shaping material remaining in the melting section because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be desired to provide a molding method, a purging method, and molding machine which can remove resin adhering to the rear surface of the flight of a screw with certainty. Terada Paragraph [0009]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bosveld (US Patent Publication No. 2019/0232566 A1) describes an additive manufacturing system includes an extruder that includes a drive mechanism, a nozzle, and a pressure sensor. The drive mechanism is configured to feed a molten consumable material. The nozzle is attached at a distal end of the extruder and includes a nozzle tip, through which the molten consumable material is discharged as an extrudate. A pressure interface is fluidically coupled to an interior cavity of the nozzle. The pressure sensor is configured to operably measure a pressure within the interior cavity of the nozzle through the pressure interface.

Applicant's new claim and claim amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117